DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 31 August 2022 is acknowledged.  The requirement is deemed proper and therefore made Final.

Status of Application
Claims 1-20 are pending; Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 are subject to examination on the merits.

Priority
The instant application is a 371 of PCT/JP2018/042915 filed 21 November 2018 which claims benefit of foreign priority document JP 2017-225221 filed 22 November 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 July 2022, 16 August 2021 and 07 August 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Specification/Drawings
Compliance with Sequence Rules
The sequence listing, filed in computer readable form (CRF) on 15 May 2020, has been received and entered.  This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to fully comply with the requirements of 37 C.F.R. § 1.821 through 1.825; Applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  
The following Figures contain sequences that contain four or more specifically defined amino acids or 10 or more specifically defined nucleotides without any corresponding SEQ ID NO: and/or no reference to any SEQ ID NO: in the Brief Description of the Drawings.
In Figure 3, the galK_9 nucleotide and translated amino acids sequences each require sequence identifiers.

In Figure 5a, the rpo_Bnucleotide and translated amino acids sequences each require sequence identifiers.

In Figure 5c, the three nucleotide sequences yneO, gatC and yihN each require sequence identifiers.

d) In Figure 6, all sequences in the six different graphs each require a sequence identifier.  

e)  In Figure 7, each 5’->3’ nucleotide sequence requires a sequence identifier.

f) In Figure 8(a) and (b), all nucleotide sequences require a sequence identifier.

g)  In Figure 9(c) and (d), all nucleotide sequences require a sequence identifier.

h)  In Figure 10(b), all nucleotide sequences require a sequence identifier.

i)  In Figure 11, all nucleotide sequences require a sequence identifier as well as the translated amino acid sequence.  

* If the noted sequences are in the sequence listing as filed, Applicants must amend the specification to identify the sequences appropriately by SEQ ID NO:.  If the noted sequences are not in the sequence listing as filed, Applicants must provide (1) an updated copy of the sequence listing containing the requisite sequences in computer readable form (CRF), (2) an amendment directing its entry into the specification, (3) a statement that no new matter has been added and (4) an amendment to the specification to identify the identified sequences by SEQ ID NO:, which can be in the Brief Description of the Drawings section of the specification and (5) an amendment to the incorporation by reference statement at the beginning of the specification so as to reflect the newly filed sequence listing.  – See also MPEP 2422.


Specification
The disclosure is objected to because it contains three embedded hyperlinks and/or other form of browser-executable code in paragraphs 0063, 0091 and 0145 (PG-Pub). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 can be improved with respect grammar by making the following changes.  
“wherein the complex is further bound with a nucleic acid altering enzymethat converts one or more nucleotides in the target site to a different nucleotide, [[or]] deletes one or more nucleotides s one or more nucleotides .
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "targeted site" in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 recites target nucleotide sequence which may or may not be the same as “targeted site”.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the 3 amino acid residues are….”, in reference to claim 1.  However, claim 1 recites two different instances of peptides comprising 3 amino acid residues.  Thus, it is unclear if claim 3 is referencing the 3 amino acids in part (i) or part (ii).  
US20170073670
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a complex comprising a nucleic acid sequence recognizing module linked to a proteolysis tag containing (interpreted as comprising) either 3 hydrophobic amino acids at the C-terminal or a peptide containing three amino acids, one of which is a serine.  Further dependent claims recite an additional nucleic acid altering enzyme such as a deaminase, or wherein the dsDNA binding module (interpreted as a DNA binding protein in light of the specification) is an nCas or dCas protein.
Thus, the claims are drawn to a large and variable genus of fusion type proteins comprising a variety of DNA binding proteins and a variety of proteolysis tags and wherein said fusion protein can be in any order.  However, the specification is very limited to its examples, which are not deemed representative of the entire diverse and variable genus or fusion proteins having any kind of DNA binding protein, a huge variety of proteolysis tags and a large genus of nucleotide editing enzymes.  Namely, the specification is limited to the fusion proteins of Nterm-dCas9-cyt deaminase-UGI-proteolysis tag-LVA/LAA/AAV/ASV-Cterm.  
The MPEP in section 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis et al. (US 2020/0370058 – cited herein).
David et al. teach:
	Regarding claims 1 and 3-5, a Cas9 system wherein Cas9 binds dsDNA and further comprises a C-terminal degradation/proteolysis tag of ASV, LAA, AAV or LAA  – See paragraphs 0501-0504, Example 16, paragraphs 0968-0973.
Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khalil et al. (US 2018/0245075 – cited herein).
Khalil et al. teach:
Regarding claims 1-5, an engineered DNA methylation system comprising a dCas9-DNA methylation enzyme (e.g. nucleic acid altering enzyme) which further comprises an ssrA degradation/proteolysis tag, wherein the last three amino acids of said tag are AAV, ASV, LVA and/or LAA (See paragraphs 0143, 0179-0181, 0218-0219 and Figure 7).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        03 November 2022